Citation Nr: 1233344	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability, characterized as a shoulder strain with a tear of the posterior labrum and degenerative changes.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to June 2008.  

This matter is on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a May 2009 decision, the RO increased the Veteran's rating for his right shoulder disability from 0 percent to 10 percent, effective June 18, 2008.  Since this did not grant a 100 percent disability rating for the entire period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991). 

The issue of whether the Veteran's stepchild may qualify as a dependent for VA purposes has been raised, but the record does not indicate that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the course of the appeal, the Veteran's right shoulder disability has been characterized by complaints of pain (when lifting heavy objects or raising his right arm above his head) with occasional flare-ups of pain; however, ankylosis of the scapulohumeral articulation, limitation of motion of the arm at shoulder level, recurrent dislocation of the scapulohumeral joint, malunion of the scapulohumeral, or dislocation or nonunion with loose movement of the clavicle or scapula have not been shown.





CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for a right shoulder disability, characterized as a shoulder strain with a tear of the posterior labrum and degenerative changes, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200, 5201, 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Specifically, the Veteran's right shoulder disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted statements in support of his claim.  In that regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not otherwise been obtained.  

Next, a VA examination with respect to the issue on appeal was obtained in August 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination performed in this case is more than adequate, as it is predicated on a thorough examination of the Veteran.  It considers all of the pertinent evidence of record, to include the Veteran's statements of how his disability affects his occupation and social functioning, and provides all the necessary information in order to properly consider the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is given to the fact that this VA examination is now approximately four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran is currently rated at 10 percent for his right shoulder disability.  According to a VA examination in August 2008, this is his dominant side.  Thus, in order to warrant the next higher rating for the Veteran's right shoulder disability, the evidence must show the following:

* ankylosis of the scapulohumeral articulation, manifested by favorable abduction to 60 degrees, allowing the mouth and head to be reached (30 percent under DC 5200); 
* limitation of motion of the arm at shoulder level (20 percent under DC 5201);  
* recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level (20 percent under DC 5202); 
* malunion of the scapulohumeral joint with moderate deformity (20 percent under DC 5202); 
* dislocation or nonunion with loose movement of the clavicle or scapula or (20 percent under 5203). 

Under DC 5203, impairment of the clavicle or scapula may also be rated based on impairment of function of the contiguous joint. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a , normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  First, ankylosis in the shoulder joint has not been shown.  To the contrary, an active range of motion of the right shoulder was demonstrated on examination/evaluation in August 2008 and October 2008.   The Veteran does not argue the contrary.  

There is also no evidence that the Veteran experiences a limitation of motion of the right shoulder to the shoulder level, which would equate to approximately limitation of flexion to 90 degrees.  However, upon examination in August 2008, he displayed forward flexion of 180 degrees, with pain beginning at 145 degrees.  Abduction was also 180 degrees with pain at 145 degrees.  External and internal rotation was 90 degrees bilaterally, with pain beginning at 75 degrees in each direction.  No additional limitation resulted from pain, fatigue, weakness or lack of endurance.  He also exhibited normal strength in the right shoulder.  Similar findings were made during an October 2008 orthopedic evaluation.  There, he exhibited 170 degrees of flexion and abduction, and had normal strength in all muscle groups  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Notably, at a July 2006 evaluation, he stated that he had been experiencing pain in the right shoulder for the past 10-12 weeks.  It also hurt when he turned his head to the left.  At the Veteran's VA examination in August 2008, he complained of pain that has gradually increased since 2006.  He said had pain all of the time now.  He also stated that there was some functional limitation at work, such as the inability to lift more than 15 to 20 pounds or do lengthy work over his head.  At the October 2008 orthopedic evaluation, the Veteran again complained of pain when lifting his arm overhead or reaching behind his back.  He also felt pain when he rolled onto his right side at night.  

Nevertheless, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  The Board notes that the Veteran's range of motion was additionally limited by pain.  The Veteran's explanation of how his shoulder disability affects his ability to work, such as the inability to lift in excess of 20 pounds or to work overhead for extended periods of time, has also been considered.  However, despite the additional limitations due to pain, his range of motion was still well in excess of what is required for an increased rating, even when accounting for pain, and his functional impairment is not sufficiently severe per se to warrant an increased rating.  

The Board is also aware of the Veteran's routine complaints of constant pain whether or not he moves his arm.  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Thus, while the Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that a rating in excess of 10 percent is not warranted for his right shoulder disability based on ankylosis or limitation of motion, even when considering the additional effects of such pain.   

The evidence also does not indicate recurrent dislocation or malunion of the scapulohumeral joint or dislocation or nonunion of the clavicle or scapula.  Radiographic imaging of the right shoulder in May 2006 revealed only very mild degenerative changes about the acromioclavicular joint, but was otherwise normal.  Notably, no malunion or dislocation of the scapulohumeral joint, clavicle or scapula was observed.  While another X-ray of the right shoulder in May 2008 indicated a tear of the posterior labrum, no rotator cuff tears were observed and no bony edema was present.  

At his August 2008 VA examination, the Veteran stated that his shoulder does "pop," but it did not swell or grind.   He did not use a sling or a brace.  Moreover, at an October 2008 orthopedic evaluation, he specifically denied any feelings of instability.  While he did complain of episodes of "catching" and "popping," he denied any prior dislocations.  A review of the Veteran's X-ray films at that time also revealed no evidence fracture, dislocation or deformity.  Therefore, as there has been no observations of recurrent dislocation or malunion of the scapulohumeral joint, or dislocation or nonunion of the clavicle or scapula, an increased rating is not warranted on this basis. 

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's right shoulder symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right shoulder disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, in his July 2009 appeal, he stated that he was employed as a forklift driver.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 10 percent for a right shoulder disability, characterized as a shoulder strain with a tear of the posterior labrum and degenerative changes, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


